DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 92-110, 112-115 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 92 recites “toxicity associated with the oligonucleotides”. There is no specific definition of such toxicity in instant disclosure and there is no specific way discussed to distinguish toxicity associated with oligonucleotide from toxicity associated with linker or antibody, or whole conjugate. There is no data in the disclosure showing “toxicity associated with the oligonucleotides”.
Claims 93-110, 112-115 are rejected based on their dependency on claim 92.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 112-115 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
 Claims 112-115 depend on claim 92 and add different limitations concerning
determination of liver and kidney toxicity. Such limitations do not affect active step of method
of claim 92, administering of conjugate claimed, but simply clarify how to identify effects of
such administration. Therefore claims 112-115 do not further limit claim 92.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
It is suggested to add limitations of claims 112-115 as additional steps of method from claim 92 to overcome the rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 92-110, 112-115 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Walker et al (Pharmaceutical Research, 1995, vol.12, no.10 : 1548-1553, cited from IDS) and in
further view of Zhang et al (US 9708406, July 2017, cited from IDS), Lesley et al (Molecular and
Cellular Biology, 1984, 4: 1675-1681, of record), Lawrence et al (Science, 1999, vol.286: 779-782, cited from IDS), Jain et al (Pharm Res, 2015, 32: 3526-3540, cited from IDS), van Delft et al (WO 2014/065661, May 2014, of record), Gong et al (Bioconjugate Chem., 2016, 27, 217-225, cited from IDS), Jauvin et al (Molecular Therapy, June 2017, vol.7: 465-474, cited from IDS), de Kimpe et al (WO 2010/050801, May 2010, cited from IDS), Harper et al (WO 2013/016352, January 2013, cited from IDS) and Burghes et al (US 2014/0323552, October 2014, of record).
Walker et al teach anti-transferrin receptor antibody conjugates for improved antisense
oligonucleotide delivery, where antibody and oligonucleotide are covalently linked (see Title,
Scheme 1 on page 1549).
Walker et al do not teach anti-transferrin receptor antibody in the form of Fab
fragment binding to C89-F760 region of transferrin receptor protein of SEQ ID NO: 1 with Kd of
less than 10-8 M and permitting transferrin binding to transferrin receptor and comprising a
heavy chain variable region fused to a CH1 domain of an IgG1 heavy chain constant region and a light chain variable region fused to a kappa light chain constant region, or valine-citrulline linker further comprising polyethylene glycol, or antisense oligonucleotides 16-30 nucleotides in length targeting DMPK, DMD, DUX4 and comprising 2’-O-methyl, phosphorothoate, phosphorodiamidate modifications; or intravenous infusion of the conjugate to a human or cynomolgus.
Zhang et al teach a number of anti-transferrin antibodies, including ones which permit
transferrin binding to transferrin receptor (see lines 30-35 in column 5), preventing undesirable
side effects (see lines 55-60 in column 2). Such antibodies can comprise a heavy chain variable
region fused to a CH1 domain of an lgG1 heavy chain constant region and a light chain variable
region fused to a kappa light chain constant region (see lines 15-27 in column 37, lines 18-25 in
column 38). Antibodies can be designed to allow internalization into a cell (see lines 25-35 in
column 35).
Lesley et al teach specific anti-transferrin antibody, RI7 217 (see second column on page
1675) same as used in Examples of instant invention (see paragraph [0397] of instant
specification), which binds to transferrin receptor with Kd of less than 10° M (see footnote to
Table 1 on page 1678).
Lawrence et al teach that residues 89-760 comprise extracellular portion of transferrin
receptor (see first column on page 779).
Jain et al teach cleavable valine-citrulline linker for antibody-drug conjugates (see page
3530, Figure 5), such linkers can also include polyethylene glycol (see second column on page
3535), triazole spacers (see first column on page 3532, Figure 9) and lysine linkers (see page
3534, Figure 12).
van Delft et al teach formation of triazoles by cycloaddition reaction between azides and
alkynes (see lines 27-31 on page 2), such alkyne can be provided through bicyclononyne (BCN)
or DBCO moieties (see lines 15-16 on page 44), such conjugation can be used for linking drugs
and antibodies through a linker (see lines 12-16 on page 9). Further van Delft et al teach that an
antibody of a conjugate can be Fab fragment (see lines 5-10 on page 17).
Gong et al provide actual example of conjugation of oligonucleotide to antibody using
cycloaddition reaction between azide and alkyne from DBCO (see Figure 2A), wherein alkyne is
attached to antibody amino group and azide to oligonucleotide.
Jauvin et al teach antisense oligonucleotides targeting DMPK gene for treatment of
muscular dystrophy (see Abstract), such oligonucleotides are 20 nucleotides long (see last
column on page 470), complementary to the gene (see first column on page 466) and
comprising 2’-methoxyethyl and phosphorothioate modifications (see last columns on pages
465, 470).
De Kimpe et al teach antisense oligonucleotides targeting DMD in muscle cells, such
oligonucleotides are complementary to at least 21 nucleotides of the gene (see Abstract). The
oligonucleotides can be modified with 2’ -O-methyl phosphorothioate (see lines 10-13 on page
19) or phosphorodiamidate morpholino (see lines 20-25 on page 16). Such oligonucleotides can
be administered intravenously (see lines 14-15 on page 10) to humans (see lines 19-23 on page
23).
Harper et al teach antisense oligonucleotides targeting DUX4 for treatment of muscular
dystrophies (see Abstract, paragraph [0013]).
Burghes et al teach that antisense oligonucleotides delivery (see Abstract) can be tested
in cynomolgus (see paragraph [0143)]).
It would have been obvious to one of the ordinary skill in the art before the effective
filing date of the claimed invention to administer conjugates of anti-transferrin receptor
antibody with antisense oligonucleotides targeting DMPK, DMD or DUX4 intravenously to
humans or cynomolgus based on teachings of Walker et al, Zhang et al, Lesley et al, Lawrence et al, Jain et al, van Delft et al, Gong et al, Jauvinet al, de Kimpe et al, Harper et al and Burghes et
al. One of the ordinary skill in the art would be motivated to do so because of Walker et al
teaching that conjugation of antisense oligonucleotide to anti-transferrin receptor antibody
improves delivery of the oligonucleotide to target cell, and designing an antibody that permits
binding of transferrin to its receptor avoiding undesirable side effects according to Zhang et al,
example of actual antibody by Lesley et al with effective binding constant and Lawrence et al
teaching of extracellular portion of transferrin receptor binding to transferrin, clarifying target
for antibody binding, Jain et al and van Delft et al teachings of specific linkers for antibody-
oligonucleotide conjugation, Gong et al demonstration of actual use of cycloaddition reaction
to conjugate antibody and oligonucleotide with linker orientation as instantly claimed, Jauvin et
al, de Kimpe et al and Harper et al teachings of modified antisense oligonucleotide to DMPK,
DMD and DUX4, and Burges et al teaching of cynomolgus as animal model for antisense
oligonucleotide delivery. It would be a matter of ordinary optimization to select a linker best for
the conjugation as in instant claims and a number of oligonucleotides linked to the antibody. It
is inherent that intravenous administration delivers complex to any cell, including skeletal
muscle cell. It is expected in the absence of evidence to the contrary that such conjugates will
have lower toxicity, because the specific antibodies allow transferrin binding as taught by Zhang
et al.

Claims 92-110, 112-115 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Levin et al (WO 2018/129384, July 2018, cited from IDS) as evidenced by Lawrence et al, above, and in further view of Zhang et al, above, Lesley et al, above, Jain et al, above, van Delft et al,
above, Gong et al, above, and Burghes et al, above.
Levin et al teach anti-transferrin receptor antibody phosphorodiamidate morpholino
antisense oligonucleotide conjugate (see paragraphs [0358-0362]), such oligonucleotide can
target DMD, DMPK or DUX4 genes (see paragraph [0109, 0178, 0179]), can be 25 nucleotides
long (see paragraph [0340]) and 99% complementary to a target sequence (see paragraph
[0124]), can comprise 2’-O-methyl and phosphorothioate modifications (see paragraphs [0177,
0190]). The antibody can be Fab fragment (see paragraph [0241]) and can be linked through
lysine residue (see paragraph [0217]). It is inherent that the antibody binds residues 89-760 of
transferrin receptor protein, because it is known to be an extracellular part of the protein as
evidenced by Lawrence et al, above. The linker between antibody and oligonucleotide can be
valine-citrulline (see paragraph [0285]) and can further comprise polyethylene glycol (see
paragraph [0005]). The conjugate can be administered intravenously (see paragraph [0351)) for
use in humans (see paragraph [0006]) and can affect cardiac (heart) muscle cells (see paragraph
[0404]). The conjugates can have lower toxicity (see paragraph [0061)).
Levin et al do not teach presence of triazole in the linker of conjugate, or anti-transferrin
receptor antibody binding to C89-F760 region of transferrin receptor protein of SEQID NO: 1
with Kd of less than 10-8 M and permitting transferrin binding to transferrin receptor and
comprising a heavy chain variable region fused to a CH1 domain of an IgG1 heavy chain
constant region and a light chain variable region fused to a kappa light chain constant region, or
treatment of cynomolgus.
Teachings of Zhang et al, above, Lesley et al, above, Jain et al, van Delft et al, Gong et al
and Burghes et al et al are discussed above.
It would have been obvious to one of the ordinary skill in the art before the effective
filing date of the claimed invention to modify the linker of the conjugate taught by Levin et al
using teachings of Jain et al, van Delft et al and Gong et al, improve the antibody as taught by
Zhang et al and Lesley et al, and use the conjugate in the animal model such as cynomolgus as
taught by Burghes et al. One of the ordinary skill in the art would be motivated to modify the
linker because Jain et al and van Delft et al teach other effective linkers for antibody-
oligonucleotide conjugates and Gong et al demonstrate actual use of cycloaddition reaction to
conjugate antibody and oligonucleotide. One of the ordinary skill in the art would be motivated
to design an antibody with lower side effects as taught by Zhang et al and Lesley et al. One of
the ordinary skill in the art would be motivated to deliver the conjugate to cynomolgus because
of Burghes et al teaching that cynomolgus can be an animal model for antisense oligonucleotide
delivery. It would be a matter of ordinary optimization to select a linker best for the
conjugation as in instant claims and a number of oligonucleotides linked to the antibody. It is
expected in the absence of evidence to the contrary that such conjugates will have lower
toxicity, because the specific antibodies allow transferrin binding as taught by Zhang et al.

Terminal Disclaimer
The terminal disclaimer filed on 05/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of US patents 11,248,056 and 11,286,305 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed 05/13/2022 have been fully considered but they are not persuasive. 
Previous 112(b) rejections are withdrawn in view of new amendments, arguments are moot.
Concerning 112(d) rejection Applicant argues that new amendment overcomes the rejection. In response the rejection is maintained for the reasons of record. Amending the claims by adding additional step of method from independent claim 92 will overcome the rejection.
Concerning 103 rejection Applicant argues that the rejection does not make it obvious to include specific details of conjugate recited in the claims. In response prior art references teach all the elements of instant claims, making it obvious to include those elements by making those conjugates. Further Applicant argues that it would not be a matter of routine optimization to include claimed linker in the conjugate. In response prior art teaches a number of linkers to use for connection of antibody to oligonucleotide, making it a matter of ordinary optimization to chose the most suitable linker. Further the affidavit from the Applicant filed on 08/12/2021 shows that optimization was exactly what was done by Applicant in choosing the linker (see pages 2 and 3 of the Affidavit). Further Applicant argues that Examiner stated that all the toxicity of the conjugate will be eliminated by using antibody which allows transferrin binding. In response there is no such statement in the Office Action. The only statement which was made says that using specific antibody expects to decrease the toxicity. 
Concerning Declaration filed on 05/13/2022 it is first noted that instant specification nowhere describes the toxicity associated with oligonucleotide itself, so it is not defined what exactly is meant by toxicity associated with oligonucleotide and how to distinguish it from any other toxicity. Specification states though that conjugating oligonucleotide to specific antibody reduces toxicity by targeting such oligonucleotide to muscle cells (see paragraph [0091]). Declarant on page 3 of the Declaration though states just the opposite that targeting oligonucleotide by antibody would not decrease the toxicity. Further Declarant discusses the experiments, noting the unexpected results. In response experiments discussed in Declaration and instant Specification are carried out with one and only oligonucleotide. No details is given concerning specific modifications of the oligonucleotide, that can indeed contribute significantly to oligonucleotide toxicity. There is no evidence given concerning toxicity of delivery of naked oligonucleotide compared to conjugate. Further Declarant states that payload and linker can also contribute to conjugate toxicity. In response there is no factual evidence provided that using different linker and/or payload would lead to higher toxicity that in conjugate claimed. Further it is noted that instant claims are drawn to an extremely wide variety of oligonucleotides targeting a number of genes of different diseases. Even if the evidence presented would be considered unexpected, which is not, it is not clear that the same unexpected quality would apply to delivery of thousands of other oligonucleotides with many different modifications. Therefore rejection is maintained.
Concerning Levin et al reference Applicant argues that the reference does not discuss toxicity anywhere. In response paragraph [0061] of the reference discusses novel linkers for lower toxicity and optimization of binding moieties for increased target specificity in relation to nucleic acid therapy. Oligonucleotide delivery is a type of nucleic acid therapy. Therefore the reference suggests optimization of linkers and binding moieties, suggesting instant invention.
Double patenting rejections are withdrawn in view of filing proper terminal disclaimer.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635